Exhibit 10.8

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”), dated as of
May 5, 2006 (the “Effective Date”) is entered into between Active Biotech AB, a
Swedish corporation, having a place of business at Scheelevägen 22, SE-220 07
Lund, Sweden (“Active Biotech”) and Chelsea Therapeutics International, Ltd., a
Delaware corporation having a place of business at 13950 Ballantyne Corporate
Place, Suite 325, Charlotte, North Carolina 28277, U.S.A. (“Chelsea”). Each of
Active Biotech and Chelsea shall be referred to herein as a “Party” and
collectively as “Parties”.

RECITALS

A. Active Biotech and Chelsea are each engaged in the research, development and
commercialization of pharmaceutical products.

B. Active Biotech possesses rights to preclinical compounds for the treatment of
transplant rejection and certain other autoimmune diseases.

C. Chelsea has desires to further develop and commercialize such compounds.

AGREEMENT

The Parties agree as set forth below.

1. DEFINITIONS.

1.1 “Active Biotech IP” means Active Biotech Know-How and Active Biotech Patent
Rights.

1.2 “Active Biotech Know-How” means all Information that is (a) Controlled by
Active Biotech as of the Effective Date or at any time during the term of this
Agreement, and (b) useful or necessary for the Development, Final Development,
Manufacture or Commercialization of the Product.

1.3 “Active Biotech Patent Rights” means all Patent Rights that (a) are
Controlled by Active Biotech as of the Effective Date or at any time during the
term of this Agreement and (b) claim the Compound, the Product or their method
of formulation, manufacture or use, including those patents listed on Schedule
1.3.

1.4 “Active Biotech Territory” means each country in the world other than those
countries comprising the Chelsea Territory.

1.5 “Affiliate” means any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by, or is under common control with a
specified person



--------------------------------------------------------------------------------

or entity. For purposes of this Section 1.5, “control” shall mean (a) in the
case of corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity or voting interest with
the power to direct the management and policies of such non-corporate entities.

1.6 “Business Day” means any day between and including Monday through Friday;
provided, however, that, with respect to any payment to be made or notice to be
provided hereunder by a Party, if the date on which such payment or notice is
due falls on a national bank holiday in the country in which the principal place
of business of such Party is located, such payment or notice shall be due on the
next day on which banks in such country are open for business.

1.7 “cGCP” or “Good Clinical Practice” means Good Clinical Practices, as set
forth in (a) Directive 2001/20/EC, and (b) 21 C.F.R. Parts 50, 56 and 312 et
seq.

1.8 “cGLP” or “Good Laboratory Practice” means Good Laboratory Practices, as set
forth in 21 C.F.R. Part 58 et seq., and the rules in force in the EU relating to
GLP, including EC Directives 87/18 EEC, 88/320/EEC, and 1999/11/EC.

1.9 “cGMP” or “Good Manufacturing Practice” means Good Manufacturing Practices,
as set forth in 21 C.F.R. Part 210, et seq., and EC Directive 91/356/EEC.

1.10 “Chelsea IP” means Chelsea Know-How and Chelsea Patent Rights.

1.11 “Chelsea Know-How” means all Information that is (a) Controlled by Chelsea
as of the Effective Date or at any time during the term of this Agreement, and
(b) useful or necessary for the Development, Final Development, Manufacture or
Commercialization of the Product.

1.12 “Chelsea Patent Rights” means all Patent Rights that (a) are Controlled by
Chelsea or its Affiliates as of the Effective Date or at any time during the
term of this Agreement and (b) claim the Compound, the Product or their method
of formulation, manufacture or use.

1.13 “Chelsea Territory” means each country in North America and South America,
as may be adjusted pursuant to Section 4.1(b), 4.4, and 14.3(a)(i).

1.14 “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, distributing, importing, offering to sell
and/or selling the Product in a country, including market research, medical
education programs, product related public relations, planning, detailing,
marketing, distribution, creative development of visual sales aids, support of
medical meetings, direct mail, telemarketing, and tele-detailing, media
placement and advertising, field marketing events such as peer influence
programs featuring medical thought leaders, educational grants, sales meetings,
pharmacovigilance (adverse event reporting), and Phase IV clinical trials;
provided, however, that Commercialization excludes Development, Final
Development and Manufacture.

 

2



--------------------------------------------------------------------------------

1.15 “Commercialization Plan” means a rolling multi-year plan and budget for
Commercializing the Product, which shall include (a) a market development,
marketing, sales, supply and distribution strategy, including an overall budget
for anticipated marketing, promotion and sales efforts in the calendar year;
(b) an identification of target populations and distribution channels to which
each Party shall devote its promotion efforts, (c) the personnel and other
resources to be devoted by each Party to such efforts, and (d) the number and
positioning of details to be performed by each Party, as well as market and
sales forecasts and related operating expenses, for the Product.

1.16 “Commercially Reasonable Efforts” means exerting such effort and employing
such resources as would normally be exerted or employed by a specialty
pharmaceutical company for a product of similar market potential at a similar
stage of its product life, taking into account, the phase of development of, and
technical risks relating to, the product, the development and proprietary
positions of Third Parties, the regulatory structure involved, the likely cost
of goods, the competitiveness and size of the relevant marketplace, and the
potential profitability of the Product, when utilizing sound and reasonable
scientific, business and medical practice and judgment in order to develop the
Product and bring it into commercial use as quickly as is reasonably possible.

1.17 “Confidential Information” means all Information, whether or not
patentable, regarding a Party’s technology, products, business or objectives,
which is designated as confidential in writing by the Disclosing Party, whether
by letter or by the use of an appropriate stamp or legend, prior to or at the
time any such information or material is disclosed to the Receiving Party.
Notwithstanding the foregoing, Information which is orally, electronically or
visually disclosed by a Party, or is disclosed in writing without an appropriate
letter, stamp or legend, shall constitute Confidential Information of a Party
(a) if the Disclosing Party, within thirty (30) days after such disclosure,
delivers to the other Party a written document or documents describing the
Information and referencing the place and date of such oral, visual, electronic
or written disclosure and the names of the persons to whom such disclosure was
made or (b) such Information is of the type that is customarily considered to be
confidential by persons engaged in activities that are substantially similar to
the activities being engaged in by the Parties pursuant to this Agreement.

1.18 “Control” or “Controlled” means, with respect to any item of Information or
any intellectual property right, the possession (other than pursuant to this
Agreement) of the right or ability of a Party or any of its Affiliates to grant
to the other Party or a Third Party access to and/or a license under such item
or right as provided herein without violating the terms of any agreement or
arrangement with any Third Party existing before or after the Effective Date.

1.19 “CTD” means the Common Technical Document for the Registration of
Pharmaceuticals for Human Use, intended for submission to the FDA or the EMEA.

1.20 “Develop” or “Development” means, with respect to a Product, any and all
activities directed to the discovery, construct development, pre-clinical and
clinical development of such Product through the preparation of the CTD,
including manufacturing process and formulation development; provided, that
Development excludes Phase III Development, Final Development, Manufacture and
Commercialization.

 

3



--------------------------------------------------------------------------------

1.21 “Development Expenses” means all expenses incurred by the Parties with
respect to the Development of the Product in accordance with the Preliminary
Development Plan and the Development Plan, measured as follows: (a) with respect
to services provided directly by such Party or its Affiliates, the FTE Rate for
each FTE; and (b) all amounts paid to Third Parties with respect such
Development, including the acquisition of Product for clinical studies.

1.22 “Development Plan” means a description of the Development and Phase III
Development activities to be undertaken by the Parties with respect to the
Product, together with a description of (a) all associated tasks and
responsibilities, (b) personnel commitments, (c) time schedules and milestones,
(d) budgets (including all expenditures, costs, and other resources anticipated
to be devoted by the respective Parties to the Development tasks) and (e) other
information relevant to the performance of such tasks.

1.23 “EMEA” means the European Medicines Evaluation Agency or any successor
agency thereto.

1.24 “Executive Officer” means (a) with respect to Chelsea, the President of
Chelsea (or a senior executive officer of Chelsea designated by Chelsea’s
President), and (b) with respect to Active Biotech, the President of Active
Biotech (or a senior executive officer of Active Biotech designated by Active
Biotech’s President).

1.25 “FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.

1.26 “Final Development” and “Finalization” means, with respect to the country,
any and all activities following the completion of the CTD directed to the
filing of the relevant Regulatory Filings and the obtaining of Regulatory
Approval of the Product in such country; provided, that Final Development
excludes Manufacture and Commercialization.

1.27 “First Commercial Sale” means the first sale of the Product in a country by
a Party or one of its Affiliates or Sublicensees to a Third Party on arm’s
length commercial terms. Sales for test marketing, clinical trial purposes,
named patient use or compassionate or similar use shall not be considered to
constitute a First Commercial Sale.

1.28 “FTE” means a full-time equivalent scientist person year consisting of a
total of 1,600 hours of work spent on or directly related to the Development of
a Product. In the interest of clarity, though, a single individual who works
more than 1600 hours in a single year shall be treated as one FTE regardless of
the number of hours worked.

1.29 “FTE Rate” means $[*] per FTE. The FTE Rate shall be adjusted appropriately
as proposed by the JDC as mutually agreed by the Parties to reflect the average
cost of FTEs for the Parties. Such rate includes all salaries, benefits and
other indirect costs of personnel, all routine supplies, and all overhead
allocations.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

1.30 “IND” means an application submitted to a Regulatory Authority to initiate
human clinical trials, including (a) an Investigational New Drug application or
any successor application or procedure filed with the FDA, (b) any foreign
equivalent of the application described in clause (a), and (c) all supplements
and amendments that may be filed with respect to the foregoing.

1.31 “Information” means any and all technical, scientific and other know-how
and information, inventions, trade secrets, knowledge, technology, means,
methods, processes, practices, formulas, instructions, skills, techniques,
procedures, experiences, ideas, technical assistance, designs, drawings,
assembly procedures, computer programs, apparatuses, specifications, data,
results and other intangible materials, including pre-clinical and clinical
trial results, manufacturing procedures, test procedures, and purification and
isolation techniques (whether or not confidential, proprietary, patented or
patentable), and all tangible embodiments of any of the foregoing in written,
electronic or any other form or other tangible materials that are used as
research or development tools, such as assays and reference substances.
Information shall also include all clinical, technical and other relevant
reports, records, data, information and materials relating to the Product and
all Regulatory Filings and Regulatory Approvals for the Product.

1.32 “Jointly-Owned IP” means all Information made jointly by the Parties during
the course of performing activities under this Agreement.

1.33 “Joint Patents” means all Patent Rights claiming any inventions comprising
Jointly-Owned IP.

1.34 “Licensed Compound” means a composition of matter that inhibits
dihydroorotate dehydrogenase (i.e., IC50 < 1µM in a whole cell assay in Jurkat
cells in which the effect is reversed by addition of uridine according to ABR
document number [*]), including all such compounds that are claimed in the
Active Biotech Patent Rights listed in Schedule 1.3.

1.35 “Manufacture” or “Manufacturing” means process scale-up, validation,
clinical and commercial manufacturing (including bulk manufacturing and finished
pharmaceutical product manufacturing).

1.36 “Net Sales” means the amount invoiced by the Selling Party, its Affiliates
or permitted Sublicensees for a Product in a country (including named patient
sales and amounts received for compassionate use product), less the following
deductions (to the extent such amounts are included in the amount invoiced):

 

  (a) trade, quantity, promotional and/or other customary discounts actually
allowed and taken directly with respect to such sales;

 

  (b) rebates (including price reductions, rebates to social and welfare
systems, chargebacks or reserves for chargebacks, cash rebate incentives,
government mandated rebates and similar types of rebates, for example,
Pharmaceutical Price Regulation Scheme and Medicaid);

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

  (c) tariffs, duties, excises, sales taxes or other taxes imposed and paid with
respect to the production, sale, delivery or use of such Product (excluding
national, state or local taxes based on income); and

 

  (d) the amount of chargebacks, and amounts repaid or credited by reason of
rejections, damages or returns of goods, or because of retroactive price
adjustments.

Notwithstanding the foregoing, no discount, allowance, rebate, chargeback, or
any similar amount, however designated, that is given or associated with the
purchase by the Third Party of any product other than the Product, or with the
purchase or provision of any service, shall be taken into consideration in
calculating any deductions from the invoiced amount. Such amounts shall be
determined from the books and records of the Selling Party, its Affiliates or
permitted sublicensees maintained in accordance with generally accepted
accounting principles, consistently applied. In the case of any sale of the
Product for consideration other than cash, such as barter or countertrade, Net
Sales shall be calculated on the fair market value of the consideration
received. If the Product is sold to any Third Party together with other products
or services, the price of such Product, solely for purposes of the calculation
of Net Sales, shall be deemed to be no less than the price at which such Product
would be sold in a similar transaction to a Third Party not also purchasing
other products or services. In the case of any sale of the Product between or
among the Selling Party and its Affiliates or permitted sublicensees for resale,
Net Sales shall be calculated as above only on the value charged or invoiced on
the first arm’s length sale thereafter to a Third Party.

1.37 “Non-Owning Party” means, with respect to the Active Biotech IP, Chelsea,
and, with respect to Chelsea IP, Active Biotech.

1.38 “Owning Party” means, with respect to the Chelsea IP, Chelsea, and, with
respect to Active Biotech IP, Active Biotech.

1.39 “Party’s Territory” means, with respect to Chelsea, the Chelsea Territory,
and with respect to Active Biotech, the Active Biotech Territory.

1.40 “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, supplementary
protection certificates and patents of addition) and patent applications
(including all provisional applications, continuations, continuations-in-part
and divisions).

1.41 “Phase III Development” means any and all activities directed to third
phase of human clinical trials of a drug which are large-scale trials to gain
evidence of the efficacy and safety in a number of human subjects sufficient to
support registration for a product or compound with the FDA, as described in 21
C.F.R. § 312.21(c), as may be amended, or, with respect to any country or
jurisdiction other than the United States, its equivalent in such other country
or jurisdiction.

 

6



--------------------------------------------------------------------------------

1.42 “Product” means any pharmaceutical formulation containing the Licensed
Compound.

1.43 “Regulatory Approval” means any and all approvals (including any applicable
governmental price and reimbursement approvals), licenses, registrations or
authorizations of the applicable Regulatory Authority necessary for the use,
storage, import, promotion, marketing and sale of the Product in a country,
including approval of all relevant Regulatory Filings.

1.44 “Regulatory Authority” means, with respect to a country, any governmental
authority (whether federal, state, provincial, municipal or other) regulating
the exportation, importation, use, manufacture, distribution, marketing and/or
sale of pharmaceuticals, which, in the U.S., shall include the FDA and, in
Europe, shall include the EMEA.

1.45 “Regulatory Filing” means, with respect to a country or region, an
application submitted to the relevant Regulatory Authority for marketing
approval of the Product, including a new drug application with respect to the
United States and a marketing authorization application with respect to the
EMEA.

1.46 “Royalty Term” means, on a Product by Product and country by country basis,
the period of time commencing on the First Commercial Sale of a Product in a
country and ending the longer of (a) the expiration of the last to expire of the
Active Patent Rights, Chelsea Patents Rights and Joint Patents covering such
Product in such country or (b) fifteen (15) years from the First Commercial Sale
of such Product in such country.

1.47 “Selling Party” means (a) with respect to each country in the Chelsea
Territory, Chelsea, and (b) with respect to each country in the Active Biotech
Territory, Active Biotech.

1.48 “Sublicensee” means a Third Party to which a Party has granted, directly or
indirectly, a right to develop, make, use, sell, market, promote, or otherwise
exploit the Product in any country in its Territory.

1.49 “Sublicense Income” means all amounts received by either Party or its
Affiliates from Sublicensees or otherwise with respect to rights granted to
Third Parties to Commercialize the Product, but excluding:

 

  (a) amounts received by the sublicensing Party or its Affiliates as payments
for [*] activities undertaken by the sublicensing Party or its Affiliates for,
or in collaboration with, such Third Parties or their Affiliates;

 

  (b) amounts received by the sublicensing Party and/or its Affiliates from such
Third Parties or their Affiliates as the [*] for the sublicensing Party’s or

 

  (c) any of its Affiliates’ [*], except that amounts which exceed the [*] shall
not be so excluded;

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

  (d) amounts paid by such Third Party to the sublicensing Party or its
Affiliates to purchase of such Product (not to exceed [*]% of the cost of goods
sold); and

 

  (e) royalties received by the sublicensing Party or its Affiliates.

1.50 “Third Party” means any person or entity other than Active Biotech, Chelsea
or their respective Affiliates.

1.51 Other Defined Terms. Each of the following definitions is set forth in the
section of this Agreement indicated below:

 

Definition:

   Section:

Additional Cure Period

   14.2(b)

Breaching Party

   14.2(b)

Invalidity Claim

   7.4(a)

JDC

   2.2(a)

Marketing Rights Criteria

   4.1(b)

Non-Breaching Party

   14.2(b)

Non-Withdrawing Party

   14.2(a)

Product Trademarks

   5.2

Term

   14.1

Withdrawing Party

   14.2(a)

2. MANAGEMENT OF COLLABORATION.

2.1 General. The goal of the Parties is to effectively and efficiently develop
and commercialize the Product in a manner to maximize its commercial value, and,
subject to the terms and conditions of this Agreement, the Parties shall use
their Commercially Reasonable Efforts to conduct their Development, Phase III
Development, Final Development, Manufacture and Commercialization activities to
maximize such commercial value for both Parties in the Territory. To achieve
this and other objectives, the (a) Parties shall use Commercially Reasonable
Efforts to conduct joint worldwide Development of the Product; (b) Active
Biotech shall use Commercially Reasonable Efforts to conduct Phase III
Development, Final Development and Commercialization of the Product in the
Active Biotech Territory, and (c) Chelsea shall use Commercially Reasonable
Efforts to conduct Phase III Development, Final Development and
Commercialization of the Product in the Chelsea Territory. Notwithstanding
anything to the contrary in this Agreement, Active Biotech does not grant
Chelsea any rights to, and Chelsea and its Affiliates shall not, directly or
indirectly, develop, make, have made, use, have sold, offer to sell, import,
export, register, market, promote or otherwise exploit any Licensed Compounds or
Product that is indicated for the treatment of multiple sclerosis for as long as
Active Biotech is similarly restricted under any agreement with a Third Party.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

2.2 Joint Development Committee.

(a) Committee. The Parties shall establish a Joint Development Committee (the
“JDC”), comprised of an equal number of representatives of each of Active
Biotech and Chelsea, but not to exceed three representatives of each Party, at
least one of whom from each Party shall have experience and seniority sufficient
to enable him or her to make decisions on behalf of the Party he or she
represents. The initial representatives of each Party to the JDC shall be
designated within 30 days after the Effective Date and shall first meeting
within 30 days after the Effective Date.

(b) Responsibilities. The JDC shall be responsible for: (i) reviewing and
approving the Development Plan for the Product (including the budgets contained
therein) and amendments thereto; (ii) reviewing and approving the
Commercialization Plan for the Product and amendments thereto; (iii) monitoring
the Parties’ and applicable Third Parties’ Development, Final Development,
Manufacturing and Commercialization activities hereunder; (iv) providing overall
guidance; (v) attempting to resolve disputes; and (v) assuming such other
responsibilities as are set forth in this Agreement.

2.3 JDC Administration.

(a) Subcommittees. The JDC may, subject to the oversight of JDC, form
subcommittees as it deems appropriate to fulfill its responsibilities.

(b) Changes to Representatives. A Party may change any one or more of its
representatives to the JDC at any time upon written notice to the other Party.
The number of representatives appointed by each Party to a Committee may be
modified by mutual agreement of the Parties; provided, that at all times the
number of representatives from each Party shall be equal.

(c) Schedule and Minutes. The JDC shall meet within thirty (30) days after the
Effective Date and, thereafter, at least quarterly. The representatives of the
JDC will mutually agree on the schedule for meetings. A representative of the
Party, but not a member of the JDC, hosting a meeting of a Committee shall serve
as secretary of that meeting. The secretary of the meeting shall prepare and
distribute to all members of the JDC minutes of the meeting within 15 days
following the meeting to allow adequate review and comment. Such minutes shall
provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
JDC. Minutes of the JDC’s meeting shall be approved or disapproved, and revised
as necessary, at its next meeting. The final minutes of any subcommittee shall
be provided to the JDC or its overseeing committee.

(d) Location and Attendance. The location of meetings of the JDC shall alternate
between Chelsea’s principal place of business and Active Biotech’s principal
place of business, or as otherwise agreed by the Parties. The JDC may also meet
by means of telephone conference call or videoconference, except that at least
one meeting per calendar year will be held in person. Each Party shall use
reasonable efforts to cause its representatives to attend the meetings of the
JDC. If a Party’s representative to the JDC is unable to attend a meeting, such
Party may designate an alternate to attend such meeting in place of the absent
representative. In addition, each Party may, at its discretion, invite
non-voting employees, and, with the consent of the other Party, consultants or
scientific advisors, to attend the meetings of the JDC.

 

9



--------------------------------------------------------------------------------

(e) Decision Making Process. Each Party, acting through its representatives to
the JDC, shall have one vote. Any decision of the JDC shall require the
affirmative vote of both Parties, through their representatives to such
Committee. Any dispute shall be resolved in accordance with the provisions of
Article 15.

3. PRODUCT DEVELOPMENT AND MANUFACTURE.

3.1 Development Tasks.

(a) Each Party shall use Commercially Reasonable Efforts to perform its
respective Development tasks and Phase III Development tasks set forth in the
then-current Development Plan for the Product within the estimated time periods
set forth for such tasks therein.

(b) Attached hereto as Schedule 3.1(b) is a “Preliminary Development Plan” that
sets forth the Development that will occur prior to the JDC’s implementation of
a Development Plan and an overview of the further Development of the Product.
Within 90 days following the Effective Date, the JDC shall establish a
reasonably detailed Development Plan for the Product that shall be consistent
with the Preliminary Development Plan. Prior to November 1 of each year, the JDC
shall approve a Development Plan covering Development and Phase III Development
activities for the Product in the following year. The JDC shall, from time to
time, as appropriate based on Development and Phase III Development activities
and results to date, amend or modify the then-current Development Plans.
Although each Party may contribute effort toward each Development task, overall
responsibility for conducting certain activities for the Product is anticipated
to be allocated either to Chelsea, with the assistance of Active Biotech, or to
Active Biotech, with the assistance of Chelsea, in the manner set forth in the
then-current Development Plan. Each Party shall be responsible for its own Phase
III Development tasks in such Party’s Territory; provided, that the protocols
for Phase III clinical studies shall conform with the patient eligibility
criteria, clinical endpoints and other key parameters established by the JDC
with the objective that the results of such studies may be used by both Parties.
Each Party shall perform its responsibilities under the Development Plan in
accordance with all applicable regulatory requirements, including then-current
cGLP, cGCP and cGMP. Each Party will inform the other Party, in writing, of the
draft protocols for such clinical studies for review and input before
commencement of any clinical studies. The Party sponsoring a clinical study will
consider in good faith all comments provided by the other Party within twenty
(20) days of its receipt of such protocols; provided, that, subject to the
preceding sentences, the sponsoring Party may determine all final protocols so
long as they conform with the Development Plan and the other requirements under
this Agreement.

(c) Each Party will keep the other Party fully informed about its efforts to
Develop the Product, including summaries of all results and data from such
development efforts, progress towards meeting all goals and milestones in each
Development Plan, significant findings and developments, any reasons for any
delays in meeting milestones or timelines in any Development Plan, and any
proposed changes thereto. Such disclosures will be made through the JDC, and in
a written report provided to other Party at least once semi–annually.

 

10



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, such reports will contain the
following: (i) summary of development results and data, including progress of
initiation of sites and enrollment of patients in clinical trials and any
significant events occurring in the clinical development program, including
adverse events; (ii) filing of any IND or Regulatory Filing in any jurisdiction;
(iii) initiation of any clinical study; and (iv) identification of significant
development results and clinical trial progress and Regulatory Approvals. The
Parties shall maintain all records, documents, raw data and other Information
relating to Development and Phase III Development in sufficient detail and in
good scientific manner as will properly reflect all work done and results
achieved in the development of the Product. Each Party shall have the right,
which shall be exercised in a reasonable manner, to inspect, copy,
cross-reference and use in accordance with the licenses granted under
Section 7.1 such Information of the other Party for the purpose of carrying out
its obligations and exercising its rights under this Agreement.

(d) The Parties shall share equally the Development Expenses for the Product,
except Development Expenses relating to Phase III Development in a Party’s
Territory incurred in accordance with the relevant Development Plan (including
the budgets set forth therein), regardless of which Party is responsible for the
performance of one or more of the relevant Development tasks. Each Party shall
be responsible for all costs and expenses incurred in conducting its own Phase
III Development.

(i) In order to effect a reconciliation of accounts for any calendar quarter
with respect to the Development activities with respect to a Product, each Party
shall provide to the other Party and to the JDC, within thirty (30) days after
the end of such calendar quarter, a quarterly written accounting of and copies
of supporting invoices for the expenditures, costs and other resources actually
devoted by such Party to the applicable Development tasks for such Product
(each, a “Quarterly Report”).

(ii) Within thirty (30) days after each Party’s receipt of the other Party’s
Quarterly Report with respect to a calendar quarter, the Party which incurred
less Development Expenses for such Product in such calendar quarter than the
other Party (the “Over-Paying Party”) shall pay to the Over-Paying Party an
amount such that each Party bears one-half (50%) of the Development Expenses
with respect to such Product in such calendar quarter, except that Active
Biotech shall pay the first $1,000,000 of Development Expenses.

3.2 Manufacturing. The Parties have not yet determined the preferred method of
manufacturing the Product. The JDC shall determine such method with the
objective of sourcing from reliable, GMP contract manufacturers that can supply
the Product at the lowest cost. If the JDC is unable to agree on such an
arrangement prior to 30 June 2007, each of the Parties shall then have
non-exclusive, royalty-free licenses under the Joint Patents and other Party’s
Patent Rights and Know How to the extent reasonably required to manufacture its
requirements of the Product.

3.3 Scientific Publications. Each Party shall have the right to make disclosures
pertaining to the Development or Phase III Development of the Product in
scientific

 

11



--------------------------------------------------------------------------------

journals or other publications to the extent permitted by the JDC. If so
permitted, the publishing Party shall provide the other Party (the
“non-publishing Party”) with an advance copy of the proposed publication, and
the non-publishing Party shall then have thirty (30) days in which to recommend
any changes it reasonably believes are necessary to preserve any Patent Rights
or Information belonging in whole or in part to the non-publishing Party. If the
non-publishing Party informs the publishing Party that such publication, in the
non-publishing Party’s reasonable judgment, could be expected to have a material
adverse effect on any Patent Rights or Information belonging in whole or in part
to the non-publishing Party, the publishing Party shall delay or prevent such
publication. In the case of Patent Rights, the delay shall be sufficiently long
to permit the timely preparation and filing of a patent application. In the case
of Information, the Information shall be deleted from the publication.

3.4 Material Transfer. Each Party shall, to the extent reasonably appropriate to
facilitate the Development or Manufacture of the Product, provide to the other
Party materials Controlled by the supplying Party. All such materials will be
used only in furtherance of and in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party without the prior
written consent of the supplying Party, and will be used in compliance with all
applicable laws. Such materials shall be used with prudence and appropriate
caution in any experimental work because not all of their characteristics may be
known.

4. FINAL DEVELOPMENT AND COMMERCIALIZATION.

4.1 Party Territories.

(a) Each Party shall use Commercially Reasonable Efforts to Finalize and
Commercialize the Product in such Party’s Territory in accordance with the
then-current Commercialization Plan. Following completion of the CTD, each Party
shall use Commercially Reasonable Efforts to prepare and file Regulatory Filings
in such Party’s Territory in accordance with the then-current Commercialization
Plan. Each Party shall own the Regulatory Filings and Regulatory Approvals for
the Product in such Party’s Territory.

(b) Each Party’s right to Commercialize the Product in such Party’s Territory
shall be subject to such Party possessing the capabilities and resources
reasonably required to so Commercialize in such countries, including the
capabilities and resources described in Schedule 4.1, in each case comparable to
those capabilities and resources used by Third Parties to market other products
for the same indication in the relevant country (the “Marketing Rights
Criteria”). At the applicable times specified in Schedule 4.1 or, to the extent
not specified therein, prior to filing the first Regulatory Filing in the
relevant country in the Selling Party’s Territory, the Selling Party shall
submit to the JDC its statement demonstrating compliance with the Marketing
Rights Criteria. The JDC shall meet within 45 days after receipt of such
statement to review such statement and to provide an opportunity for the other
Party to provide input and advice to the Selling Party. If the JDC does not
affirmatively determine, at the conclusion of this meeting, that the Selling
Party has either satisfied the Marketing Rights Criteria or has put agreed upon
plans in place to satisfy such criteria, then another meeting of the JDC shall
be scheduled within not less than 60 days nor

 

12



--------------------------------------------------------------------------------

more than 75 days. The other Party shall, within ten days after the initial
meeting, provide to the Selling Party a written statement of what it regards as
the critical and non-critical deficiencies of the plans. Within 45 days after
the receipt of such statement, the Selling Party shall provide a written
response, including a plan to address within 90 days (or such longer period as
may be reasonably necessary due to the nature of the proposed remedy (e.g., the
hiring of additional personnel)) what were identified by the other Party as
critical deficiencies. The JDC shall review this plan and response at the second
meeting. If the JDC does not affirmatively determine, at the conclusion of such
meeting, that the Selling Party has either satisfied the Marketing Rights
Criteria or has put agreed upon plans in place to satisfy such criteria, the
provisions of Article 15 shall apply. If the Selling Party agrees, or it is
determined, through the dispute resolution procedures of Article 15, that the
Selling Party has not satisfied the Marketing Rights Criteria with respect to a
country(ies) in the Selling Party’s Territory, then the other Party has the
right of first offer to take over sales and marketing rights in such
country(ies) in the affected Party’s Territory in accordance with the terms of
this Article 4.

(c) Except as otherwise expressly provided in this Agreement, including Sections
7.3 and 8.4(d), each Party shall bear the costs and expenses incurred to conduct
Phase III Development, Final Development and Commercialization of the Product in
such Party’s Territory.

4.2 Final Development and Commercialization Obligations.

(a) Each Party shall seek all Regulatory Approvals of the Product in such
Party’s Territory, and shall be the owner of such Regulatory Approvals. Each
Party shall use Commercially Reasonable Efforts to compile, submit, and
prosecute in a timely manner, in accordance with the relevant Commercialization
Plan, all necessary data, documents and Regulatory Filings (including labeling)
in a format acceptable to the applicable Regulatory Authorities in its
Territory. Each Party shall assist the other Party in such matters to the extent
reasonably requested.

(b) Each Party will maintain sufficient sales representatives and other
resources to carry out in a timely manner its obligations hereunder in each
country in such Party’s Territory. Such sales representative organization will
be appropriately dimensioned for the size of the relevant patient population in
each such country for the approved indications of the relevant Product and will
be appropriately targeted for the predominant prescribers of pharmaceuticals for
that relevant patient population. In performing all such marketing and promotion
activities and disseminating Product information, each Party will comply with
all applicable laws, regulations and guidelines concerning such promotional
activities.

(c) To the extent permitted by law, the overall product positioning and
marketing messages used by each Party will be consistent with the global
strategic marketing plan developed by JDC. Each Party may modify the positioning
and messages only to the extent required to respond to country-specific needs.
Such global strategic marketing plan will be designed to attempt to maximize the
global revenues and profits from the sale of the Product. The Parties shall
jointly create centrally-developed branding elements (e.g., trademark use, trade
dress and color schemes) for use with regard to the Product.

 

13



--------------------------------------------------------------------------------

(d) To the extent that either Party performs Phase IV studies or other clinical
studies of the Product following Regulatory Approval (“Post-Registration
Studies”), such Party will inform the other Party, in writing, of the draft
protocols for such studies before commencement of any such study. Once so
informed, the other Party will have 30 days to review and provide comments and
requests on the draft protocol and such protocols will be subject to the
approval of the JDC. Each Party will perform such Post-Registration Studies at
its own costs, unless otherwise agreed to by the Parties. Each Party may use the
results of such Post-Registration Studies and reference such Post-Registration
Studies in support of Regulatory Filings for the Product in its Territory. Each
Party will assist the other Party in a timely fashion to provide such data
required for regulatory submissions including periodic safety update reports or
answering questions from regulatory authorities related to such studies.

(e) Each Party will keep the JDC informed and coordinate through the JDC
regarding the preparation of its core promotional materials and core materials
for training sales representatives with respect to the Product and, to the
extent determined by the JDC, will provide the JDC with copies of such materials
in advance of distribution. Each Party will consider in good faith any
reasonable suggestions or comments made in a timely manner by the other Party on
such materials.

4.3 Commercialization Plan. The Parties shall establish and maintain a
Commercialization Plan with respect to the Product. No later than December 31,
2007, the JDC shall prepare a reasonably detailed Commercialization Plan for the
Product. The Commercialization of the Product shall be governed by the
Commercialization Plan for such Product. Prior to November 1 of each year, the
JDC shall update and approve the Commercialization Plan. The JDC shall, from
time to time, as appropriate based on Commercialization activities and results
to date, amend or modify the then-current Commercialization Plans.

4.4 JDC Oversight. The JDC shall oversee the Commercialization of the Product in
each Party’s Territory.

(a) If either Party chooses not to Finalize or Commercialize a Product in a
particular country(ies) in such Party’s Territory, such Party shall notify the
other Party, through the JDC, in writing and the Parties, through the JDC, shall
determine whether to grant to the other Party or a Third Party the right to
Finalize and/or Commercialize such Product in such country. The JDC shall have
similar rights if the Selling Party fails to achieve the Marketing Rights
Criteria.

(b) If the actual market share of a Product in any 12 months period after the
second anniversary of the First Commercial Sale of such Product in a Party’s
Territory is substantially below that achieved in the other Party’s Territory
for the equivalent twelve (12) month period after the first anniversary of the
First Commercial Sale of such Product in such other Party’s Territory, the JDC
shall work with the relevant Party or Third Party distributor or sublicensee
which is responsible for Commercialization of such Product in such country to
attempt to remedy the situation. If such Product performance has not improved
(and such market share is still substantially below such market share achieved
in the other Party’s Territory) within 12 months despite such efforts, the JDC
may appoint one of the Parties or a Third Party to co-promote the Product in
such country(ies), pursuant to an agreement approved by both Parties.

 

14



--------------------------------------------------------------------------------

4.5 Safety Coordination. With respect to the Product, the Parties shall, as soon
as practical after the inclusion of such Product in the Collaboration, contract
with a Contract Research Organization (“CRO”) to provide a centralized
pharmacovigilence database (the “Safety Database”) for such Product, pursuant to
which, among other things, the CRO shall promptly provide to each Party all
information in the Safety Database necessary for such Party to comply with its
obligations to report adverse events (“AEs”). Each Party shall, and shall ensure
that its Affiliates and sublicensees, shall promptly provide to the CRO, for
inclusion in the Safety Database all AE information with respect to such
Product. Each Party shall comply with all applicable law with respect to the
reporting of AEs. The Party sponsoring any clinical trial with respect to a
Product shall be responsible for reporting any AEs with respect to such Product
to the relevant Regulatory Authorities and other government authorities, and the
Party Commercializing the Product in a country shall be responsible for
reporting any AEs with respect to such Product to the relevant Regulatory
Authorities and other government authorities in such country. Notwithstanding
the foregoing, the procedures set forth in this Section 4.5 shall not be
construed as restricting either Party’s ability to take any action that it deems
to be appropriate or required of it under applicable law.

5. NAMES AND TRADEMARKS.

5.1 Non-Proprietary Names. The JDC shall appoint a Party to obtain the USAN
(United States Adopted Names) and the INN (International Nonproprietary Names)
for the Product.

5.2 Product Trademarks. The JDC shall determine the trademarks of the Product
(the “Product Trademarks”); provided, that no Product Trademark shall be the
same as or confusingly similar to those trademarks then used by any Party for
any of its other products nor contain the words “Active Biotech” or “Chelsea”.
Each Party shall own all right, title and interest in and to the Product
Trademark, and all goodwill with respect thereto, in each country in such
Party’s Territory. Except as otherwise agreed by the Parties, neither Party
shall make any use of any of the Product Trademarks except to identify and
promote the Product as contemplated hereunder for Commercialization in such
Party’s Territory; provided, neither Party shall be obligated to use any of the
other Party’s Product Trademarks.

5.3 Protection of Trademarks. Each Party shall cooperate with the other Party to
protect the interest of such other Party in the Product Trademarks in such other
Party’s Territory. Each Party shall promptly inform the other Party of any
actual or apparent infringement of such other Party’s interest in the Product
Trademarks in such other Party’s Territory which may come to its attention
during the Term.

6. ADDITIONAL OBLIGATIONS.

6.1 In the performance of the obligations hereunder with respect to the
Development, Phase III Development, Final Development, Manufacture and
Commercialization of the Product, each Party shall (a) comply, and shall ensure
that its Affiliates, Sublicensees or Third Party contractors comply, with cGCP,
cGLP and cGMP, and (b) use, and shall ensure that its Affiliates and permitted
Sublicensees use, Commercially Reasonable Efforts to carry out its Development,
Phase III Development, Final Development, Manufacturing and Commercialization
activities in compliance with all applicable laws governing the conduct of such
activities, including all applicable export and import control laws.

 

15



--------------------------------------------------------------------------------

7. INTELLECTUAL PROPERTY.

7.1 Licenses.

(a) License from Chelsea. Subject to the terms and conditions of this Agreement,
Chelsea hereby grants to Active Biotech during the Term, (i) the exclusive,
worldwide license (except as to Chelsea and its Affiliates and permitted
Sublicensees) under the Chelsea IP and Chelsea’s interest in the Jointly-Owned
IP to Develop the Product, (ii) the exclusive, royalty-bearing license under the
Chelsea IP and Chelsea’s interest in the Jointly-Owned IP to conduct Phase III
Development, Finalize and Commercialize and Manufacture the Product in the
Active Biotech Territory for all uses, other than the treatment, pallation or
prevention of multiple sclerosis, subject to the last sentence of Section 2.1.
Active Biotech may sublicense the rights granted under the Chelsea IP to its
Affiliates and a Third Party(ies) to the extent provided in Section 7.1(d).

(b) License from Active Biotech. Subject to the terms and conditions of this
Agreement, Active Biotech hereby grants to Chelsea during the Term, (i) the
exclusive, worldwide license (except as to Active Biotech and its Affiliates and
permitted Sublicensees) under the Active Biotech IP and Active Biotech’s
interest in the Jointly-Owned IP to Develop the Product and (ii) the exclusive,
royalty-bearing license under the Active Biotech IP and Active Biotech’s
interest in the Jointly-Owned IP to conduct Phase III Development, Finalize and
Commercialize the Product in the Chelsea Territory. Chelsea may sublicense the
rights granted hereunder to its Affiliates and a Third Party(ies) to the extent
provided in Section 7.1(d).

(c) No Implied Rights. Neither Party makes any grant of intellectual property
rights by implication. All rights or licenses are or shall be granted only as
expressly provided in this Agreement. Without limiting the generality of the
foregoing, a license granted under Information Controlled by a Party shall not
imply the grant of any license under Patents Rights claiming such Information or
its practice.

(d) Sublicenses. Neither Party may sublicense any of rights granted under
Section 7.1 without the other Party’s prior written consent, which shall not be
unreasonably withheld or delayed, except:

(i) Each Party may engage contract research organizations to monitor and manage
clinical trials in accordance with the relevant Development Plan so long as such
engagements comply with the guidelines established from time to time by the JDC
and such Party remains responsible for all such activities;

(ii) The Selling Party may engage contract sales organizations to provide
additional sales representatives to supplement the Selling Party’s sales force
in the Selling Party’s Territory so long as such Selling Party’s employees
continue to perform the marketing and sales management; and

 

16



--------------------------------------------------------------------------------

(iii) Each Party may sublicense without the consent of the other Party in any
country other than the United States, Japan, the United Kingdom and Germany.

The sublicensing Party shall promptly provide written notice to the other Party
of any sublicense granted pursuant to this Section 7.1(d). Upon request, the
Selling Party shall provide the other Party copies of any written agreement
granting such permitted sublicenses, which written agreements will contain
confidentiality, reporting, audit rights and access to records and data, and
Confidential Information obligations comparable to those set forth herein. The
Selling Party shall remain liable for the performance by all sublicensees of all
obligations hereunder. Permitted sublicensees shall not have the right to grant
further sublicenses.

7.2 Ownership.

(a) Ownership. As between the Parties, Active Biotech shall own all Active
Biotech IP and Chelsea shall own all Chelsea IP. All Jointly-Owned IP and Joint
Patents shall be owned jointly by Active Biotech and Chelsea.

(b) Joint IP. Subject to the licenses granted hereunder, neither Party shall
have an obligation to account to the other, or obtain the consent of the other,
with respect to the exploitation (directly or through licensees or other Third
Parties) of any Jointly-Owned IP or Joint Patents, and each Party hereby waives
any right it may have under the laws of any jurisdiction to require such an
accounting or consent. Neither Party will abandon or assign Jointly-Owned IP or
Joint Patents prior to offering the other Party the right to acquire its
interest in such Jointly-Owned IP or Joint Patents. Subject to the foregoing,
each Party shall have the right to abandon its interest in the Jointly-Owned IP
or Joint Patents, or to assign, license or otherwise transfer its interest in
the Jointly-Owned IP or Joint Patents to its Affiliates or any Third Party
without the consent of the other Party so long as such sale, license or transfer
is subject to the licenses granted pursuant to this Agreement and is otherwise
consistent with this Agreement.

(c) Policies. In order to protect the Parties’ patent rights with respect to
such Party’s Confidential Information, each Party agrees to maintain a policy
that requires its employees, contractors and agents to record and maintain all
data and information developed in the course of this Agreement in such a manner
as to enable the Parties to use such records to establish the earliest date of
invention and/or diligence to reduction to practice. Each Party shall require
all employees, agents and independent contractors performing activities under or
contemplated by this Agreement to enter into written, binding agreements
obligating each such employee, agent and independent contractor to assign his,
her or its interest in any Information conceived or reduced to practice in the
conduct of such activities to the Party for which such employee, agent or
independent contractor is providing services; provided that, in the case of an
independent contractor, if obtaining the assignment of such an Information to
the Party for which such independent contractor is providing services is not
practicable, such Party shall use commercially reasonable efforts to have the
contractor grant a license to the Party, with right to grant sublicenses to the
other Party, with respect to such Information.

 

17



--------------------------------------------------------------------------------

7.3 Prosecution and Maintenance of Patent Rights.

(a) Sole IP.

(i) Chelsea shall be responsible, at its expense, for the preparation, filing,
prosecution (including any interferences, oppositions, reissue proceedings and
reexaminations) and maintenance of Chelsea IP in its sole discretion and shall
have no liability to Active Biotech for any failure to obtain a patent on the
Chelsea IP or the failure to obtain a patent of commercially useful scope on the
Chelsea IP. Active Biotech shall be responsible, at its expense, for the
preparation, filing, prosecution (including any interferences, oppositions,
reissue proceedings and reexaminations) and maintenance of Active Biotech IP in
its sole discretion and shall have no liability to Chelsea for any failure to
obtain a patent on the Active Biotech IP or the failure to obtain a patent of
commercially useful scope on the Active Biotech IP.

(ii) If the Owning Party elects not to pursue the filing, prosecution or
maintenance of the Active Biotech IP or the Chelsea IP, as applicable, in a
particular country, then the Owning Party shall so notify the Non-Owning Party
promptly in writing and in reasonable time to enable the Non-Owning Party to
meet any deadlines by which an action must be taken to establish or preserve any
such Active Biotech IP or Chelsea IP in such country. Upon receipt of each such
notice from the Owning Party, the Non-Owning Party shall have the right, but not
the obligation, to pursue the filing or support the continued prosecution or
maintenance of such Active Biotech IP or Chelsea IP in such country. Any such
action taken by the Non-Owning Party shall be in the name of the Owning Party
and shall be at the Non-Owning Party’s expense.

(b) Joint IP.

(i) The JDC shall determine which Party shall prepare, file, prosecute
(including any interferences, oppositions, reissue proceedings and
reexaminations) and maintain, jointly in Active Biotech’s and Chelsea’s names,
with the out-of-pocket expenses (including all costs of outside counsel, which
counsel shall be subject to the other Party’s reasonable approval) shared
equally by the Parties, any patent applications necessary to protect the
proprietary positions of the Parties in any Joint Patents. Active Biotech and
Chelsea shall consult in good faith and mutually agree to which countries
(hereinafter “Core Countries”) in which such Party shall file, prosecute and
maintain any such patent applications and consult with the JDC regarding the
same. If such Party elects not to prepare, file, prosecute or maintain any Joint
Patent , such Party shall promptly notify the other Party and the other Party
shall have the right to prepare, file, prosecute and maintain such patent
application or patent, in Active Biotech’s and Chelsea’s names, with the
out-of-pocket expenses shared equally by the Parties.

(ii) Notwithstanding the foregoing, either Party may decline to pay its share of
out-of-pocket expenses for preparing, filing, prosecuting and maintaining any
Joint Patent in a particular country or countries, in which case the declining
Party shall assign to the other Party all of its right, title and interest in
and to any such

 

18



--------------------------------------------------------------------------------

patent application or patent in the relevant country or countries and all Patent
Rights related thereto shall be considered part of such other Party’s Patent
Rights (i.e., Chelsea Patent Rights or Active Biotech Patent Rights, as the case
may be).

(iii) Each Party shall provide the other Party with copies of all proposed
substantive communications to all patent offices regarding Joint Patents in
reasonable time before the due date in order to enable the other Party an
opportunity to comment on the content thereof, unless the other Party has
declined to pay the expenses thereof. Generally, a reasonable time for review
and comment shall be thirty (30) days, unless the time periods set for filing by
the relevant patent office is less than two (2) months from the date of receipt
of the paper calling for a reply, in which case a shorter reasonable time shall
be applicable. In any such situation where a shorter reasonable time is to be
used, the prosecuting Party shall promptly notify the other Party of the shorter
period by which it intends to act. Each Party will provide the other Party with
copies of all substantive communications from all patent offices regarding Joint
Patents promptly after the receipt thereof, unless the other Party has declined
to pay the expenses thereof. Each Party shall make available to the other Party,
or its authorized attorneys, agents or representatives, such of its employees
whom the other Party in its reasonable judgment deems necessary in order to
assist it in obtaining patent protection for any inventions included within the
Jointly-Owned IP. Each Party shall sign or use its best efforts to have signed
all legal documents necessary to file and prosecute Joint Patents or to obtain
or maintain any Joint Patent at no cost to the other Party. The Parties shall
share equally all expenses and fees paid by either Party to any patent office
for the activities associated with the filing, prosecution, issuance and
maintenance of any Joint Patent in the Core Countries. Any internal and/or
out-of-pocket-expenses (including outside counsel fees) for review costs
incurred by either Party for the preparation, filing, prosecution, issuance and
maintenance of any such patent application and resulting patent shall be borne
by such Party.

7.4 Infringement of Party IP. During the Royalty Term, each Party shall give
(a) prompt notice to the other Party of any Third Party act which may infringe
any Active Biotech Patent Rights, Chelsea Patent Rights or Joint Patent covering
the development, manufacture, use or sale of a Product and (ii) any evidence of
the foregoing that is reasonably available to it. The Party not enforcing the
applicable Patent Rights pursuant to this Section 7.4 shall, at the request and
expense (unless otherwise provided in this Section 7.4) of the other Party,
provide reasonable assistance to the other Party in connection with enforcing
such Patent Rights.

(a) Sole IP.

(i) With respect to any actual or suspected infringement or misappropriation of
the Owning Party’s IP relating to the development, manufacture, use or sale of a
Product (a “Third Party Infringement”), the Owning Party shall have the initial
right, but not the obligation, to initiate an appropriate suit in respect of
such Third Party Infringement anywhere in the world and the Owning Party shall
have the sole right, but not the obligation, to initiate an appropriate suit in
respect of such Third Party Infringement anywhere in the world.

 

19



--------------------------------------------------------------------------------

(ii) Subject to any contractual obligations to, or restrictions imposed by, the
Owning Party’s Third Party licensors, in the event that the Owning Party does
not, within six (6) months of written notice from the Non-Owning Party of a such
Third Party Infringement in the Non-Owning Party’s, commence and vigorously and
continuously pursue thereafter an action to enjoin such infringement, the
Non-Owning Party shall be entitled, at its expense, to commence the action in
its name or otherwise take appropriate steps to halt such alleged infringement
in the Non-Owning Party’s Territory, after giving the Owning Party advance
notice of its intent to file any such suit and the reasons therefor.

(iii) If a Party initiates suit pursuant to paragraphs (i) or (ii) above:

 

  (1) the enforcing Party shall provide the non-enforcing Party with an
opportunity to make suggestions and comments regarding such suit, and shall
consider in good faith the suggestions and comments of the non-enforcing Party;
and

 

  (2) the enforcing Party shall keep the non-enforcing Party promptly informed
and shall from time to time discuss with the non-enforcing Party the status of
any such suit, and shall provide the non-enforcing Party with copies of all
material documents filed in, and all material written communications relating
to, such suit.

(iv) The Parties shall share equally all out-of-pocket expenses of any suit
brought by either Party pursuant to this Section 7.4, including attorneys’ fees
and court costs, with respect to a Product-Related Infringement; provided,
however, that the non-enforcing Party may reduce, or decline to pay, its share
of such expenses by providing written notice to the other Party. Any recovery,
lump-sum settlement, royalty payment or other consideration received by the
Parties as a result of such litigation or settlement of any Product Related
Infringement shall be disbursed as follows:

 

  (1) first, each Party shall be reimbursed pro rata for the out-of-pocket
expenses of the suit actually paid by it in connection with the alleged
infringement, including attorney’s fees and court costs; and

 

  (2) second, the Parties shall share any remaining amount in [*] to the [*].

(v) If necessary in order to commence or maintain or to obtain a more effective
remedy in any suit referred to in this Section 7.4, the other Party shall, at
its expense, join as a party to such suit, but shall be under no obligation to
participate except to the extent that such participation is required as the
result of being a named party to such suit. Further, such other Party shall, at
its expense, offer reasonable assistance to the suing Party in connection
therewith.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

(vi) The Non-Owning Party shall not settle any suit involving the Owning Party’s
IP which the Non-Owning Party is permitted to bring under this Section 7.4
without obtaining the prior written consent of the Owning Party, which consent
shall not be unreasonably withheld. The Owning Party shall not settle such
claims (including any suit or other proceeding) against such Third Party,
including the grant of any rights in respect of the Owning Party’s IP, without
the other Party’s written consent if such settlement may adversely affect such
other Party’s rights hereunder.

(vii) In the event that any counterclaims are brought against a Party in any
suit commenced by such Party pursuant to this Section 7.4, such Party shall have
the sole right to defend such counterclaims. Notwithstanding anything to the
contrary herein, in the event of a declaratory judgment action or other claims
alleging invalidity or unenforceability of any of the Owning Party’s IP (an
“Invalidity Claim”), the Non-Owning Party shall have no right to settle such
action or other claims by admitting the invalidity or unenforceability of the
Owning Party’s IP, without the prior written consent of the Owning Party in its
discretion.

(b) Joint IP. In the event that any Joint Patent is infringed or misappropriated
by a Third Party, Active Biotech and Chelsea shall discuss whether, and if so,
how, to enforce such Joint Patent or defend such Joint Patent (whether in an
infringement action, declaratory judgment, settlement or otherwise). If the
Parties decide to jointly bring suit to enforce or defend such rights or
negotiate a settlement and/or license agreement, each Party shall pay share
equally all out-of-pocket expenses of any such suit, including attorneys’ fees
and court costs; provided, that either Party may reduce, or decline to pay, its
share of such expenses by providing written notice to the other Party. The
recovery allocation provisions of Section 7.4(a)(iv) shall apply with respect to
any damages, monetary awards, or amounts recovered or received in connection
with prosecuting the infringer or negotiating a settlement and/or license
agreement (license fees, royalties, etc.) in the same way as they apply to a
Product-Related Infringement. In the event only one Party wishes to participate
in the proceeding or defense or negotiation of a settlement and/or license
agreement, it shall have the right to proceed alone, at its expense, and may
retain any recovery; provided, that, at the request and expense of the
participating Party, the other Party agrees to cooperate and join in any
proceedings in the event that a Third Party successfully asserts that the
co-owner of such Joint Patent is necessary or indispensable to such proceedings.
Notwithstanding anything to the contrary in this Section 7.4(b), following a
Party’s receipt of notice from the other Party that any Joint Patent has been
infringed or misappropriated by a Third Party, neither Party will enter into any
agreement or understanding with such Third Party regarding the Licensing of the
infringing Jointly-Owned IP without the prior written consent of other Party.

7.5 Claimed Infringement. In the event that a Third Party at any time provides
written notice of a claim to, or brings an action, suit or proceeding against, a
Party, or any of its Affiliates or sublicensees, claiming infringement of its
Patent Rights or unauthorized use or misappropriation of its know how, based
upon an assertion or claim arising out of the

 

21



--------------------------------------------------------------------------------

Development, Phase III Development, Final Development, Manufacture, use, sale or
other Commercialization of the Product, such Party shall promptly notify the
other Party of the claim or the commencement of such action, suit or proceeding,
enclosing a copy of the claim and all papers served. Subject to the indemnity
obligations under Article 10, such Party shall have the sole right to defend
such claim, action, suit or proceeding; provided, however, that, to the extent
that any action would involve the enforcement of the other Party’s Patent Rights
or the defense of an Invalidity Claim with respect to the other Party’s Patent
Rights, the general concepts of Section 7.4 shall apply to the enforcement of
such other Party’s Patent Rights or the defense of such Invalidity Claim.

7.6 Mutual Cooperation. In the event that any Party takes action pursuant to
Section 7.4, the other Party shall cooperate with and reasonably assist the
Party so acting to the extent reasonably possible, including providing access to
relevant witnesses, documents and other records, the joining of suit as required
by this Agreement or as otherwise desirable. If such suit is brought solely by
the enforcing Party, the enforcing Party shall pay such other Party’s reasonable
out-of-pocket costs incurred in providing such cooperation and assistance.

7.7 Hatch-Waxman Certification. Each Party shall inform the other of any
certification regarding any Patent Right such Party receives pursuant to either
21 U.S.C. §§ 355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or its successor
provisions, or any similar provisions in a country other than the United States,
and shall provide the other Party with a copy of such certification within five
days after receipt. The initiation and prosecution of any legal action as a
result of such certification or any recovery obtained as a result of such legal
action shall be as defined in Section 7.4.

7.8 Patent Term Restoration/Supplemental Protection. The Parties shall cooperate
with each other in obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country. In the event that elections
with respect to obtaining such patent term restoration are to be made, the
Owning Party shall have the right to make the election.

7.9 Marking of Patented Product. Each Selling Party shall mark, and have marked
by its Affiliates and sublicensees, every Product manufactured, used or sold by
it, its Affiliates or sublicensees in the Territory, in accordance with the laws
of the United States and any other applicable laws relating to the marking of
patented articles with notices of patent.

8. PAYMENTS.

8.1 Initial Payments. Chelsea will pay $1,000,000 to Active Biotech within five
(5)) Business Days following the Effective Date. Chelsea shall pay such amount
by wire transfer to an account designated by Active Biotech. Such amount shall
be held in trust by Active Biotech and such amounts shall be used to pay for
both Parties Development Expenses as required by Section 3.1(d)(ii). Active
Biotech shall pay the first $1,000,000 of Development Expenses incurred after
the signing of this Agreement; provided, that any such expenses incurred between
signing and the first meeting of the JDC, pursuant to Section 2.3(c), shall be
considered Development Expenses hereunder only if such expenses are approved by
both Chelsea and

 

22



--------------------------------------------------------------------------------

8.2 Active Biotech, whether in writing or in an email clearly expressing such
Party’s intent to approve such expense.

8.3 Milestone Fees. Chelsea shall pay to Active Biotech the non-creditable
milestone fee listed below within [*] days after the achievement of each
milestone event in the Chelsea Territory described below:

 

Milestone Event:

   Milestone Fee:  

(i) First [*]

   $ [ *]

(ii) [*]

   $ [ *]

(iii) Receipt of [*]

   $ [ *]

(iv) The receipt of [*]

   $ [ *]

(v) The receipt of [*]

   $ [ *]

Each milestone payment above shall only be made once under this Agreement upon
the initial accomplishment of the relevant milestone.

8.4 Sublicenses. Each Party shall pay a percentage of all Sublicense Income to
the non-sublicensing Party as set forth below.

 

Date of Sublicense:

  

Percentage of

Sublicense Income

 

After [*]

   [ *]%

After [*]

   [ *]%

After [*]

   [ *]%

8.5 Royalties.

(a) Royalties in Active Biotech Territory. Active Biotech shall pay to Chelsea a
royalty of [*]% of the Net Sales of the Product sold by Active Biotech in the
Active Biotech Territory, except as provided for in Sections 8.4(f), 8.4(g) and
14.3(a)(iii).

(b) Royalties in Chelsea Territory. Chelsea shall pay to Active Biotech a
royalty of [*]% of the Net Sales of the Product sold by Chelsea in the Chelsea
Territory, except as provided for in Sections 8.4(f), 8.4(g) and 14.3(a)(iii).

(c) Reports and Payments. The royalty payments owed pursuant to Sections 8.4(a),
(b) and (g) shall be paid by the owing Party within forty-five (45) days after
the end of each calendar quarter during the Term. Each such payment shall be
accompanied by a written report specifying the calculation of the Net Sales and
the royalty payable thereon.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

(d) Third Party Fees and Royalties. Each Party shall bear any milestones,
royalties and other payments payable to Third Parties in consideration of a
license(s) under such Third Party intellectual property rights in respect of the
Development, Phase III Development, Finalization or Commercialization of the
Product in such Party’s Territory, pursuant to any agreement or understanding
entered into with a Third Party licensor; provided, if the Parties mutually
agree, or if mutually acceptable independent patent counsel not regularly
employed by either Party determines, that such license is reasonably necessary
for such Development, Phase Three Development, Final Development or
Commercialization (to the extent determined other than pursuant to a claim
subject to indemnification under Article 10) in all Territories or for the
general Development of the Product, then the Parties shall equally bear any such
milestones, royalties and other payments payable to Third Parties. Each Party
shall be solely responsible for any other milestones, royalties and other
payments payable to Third Parties in respect of the Final Development or
Commercialization of the Product in such Party’s Territory.

(e) Royalty Term. Each Party’s obligation to pay royalties under Section 8.4 in
respect of each Product in each county shall expire upon the expiration of the
Royalty Term for such Product in such country. Upon the expiration of the
Royalty Term for a Product in any country, all of the licenses and rights
granted to the other Party with respect to such Product in such country shall
become irrevocable, perpetual, fully-paid, and royalty-free non-exclusive
licenses.

(f) Generic Competition. Royalties payable under Sections 8.4 shall be reduced
to [*]% of Net Sales in any country upon the earlier of

(i) Expiration of all Valid Claims of Active Biotech Patent Rights, Chelsea
Patent Rights, and Joint Patents covering the manufacture, use or sale of the
Product in such country; and

(ii) Entry of generic competition, which shall mean that a Third Party is
selling in such country a product that (i) contains the Licensed Compound in
that is approved for the same use as the Product and (ii) achieves at least [*]%
of the total number of prescriptions for equivalent units for products
containing the Licensed Compound that are used in a given calendar quarter;
provided, that such reduction as a result this paragraph (ii) shall continue for
only so long as there exists such generic competition in such country. Such
market share shall be measured by IMS data or other mutually acceptable and
reliable Third Party sources.

(g) Sublicense Royalties. Each Party shall pay the other Party [*]% of all
royalties received from each Sublicensee to which it grants rights in its
respective Territory, but not less than [*]% of such Sublicensee’s Net Sales,
nor more than [*]% of such Sublicensee’s Net Sales.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

24



--------------------------------------------------------------------------------

8.6 Interest. In addition to any other remedies available to the Party to whom
payments are owed pursuant to this Agreement, if the Party owing such payments
fails to pay any amounts when due, the Party owing such payments shall pay the
Party to whom payments are owed a late payment charge equal to one percent
(1%) per month (or the highest rate permitted by law, if lower).

8.7 Records. Each Party and its Affiliates shall, during the Term and for a
period of three years thereafter, maintain complete and accurate books and
records of account relating to the sale of the Product in such Party’s
Territory, the achievement of the milestone events in Section 8.2, and the
calculation of Net Sales and the obligations to be shared by the Parties
pursuant to Sections 3.3(d), 3.4, 8.3 and 8.4(g), in sufficient detail to permit
the accurate calculation of the payments due to the other Party hereunder.

8.8 Audits. Each Party (the “Auditing Party”) shall have the right during the
Term and for a period of three (3) years thereafter, to have an independent
certified public accountant reasonably acceptable to the other Party (the
“Audited Party”) examine the relevant books and records of the Audited Party and
its Affiliates during normal business hours, not more than once each calendar
year, to verify that appropriate accounting and payments have been made under
this Agreement. In the event a determination is made that the Auditing Party has
been underpaid or overcharged, the Audited Party shall promptly pay to the
Auditing Party the amount by which the Auditing Party was underpaid or
overcharged along with interest at a rate of interest equal to one percent
(1%) per month (or the highest rate permitted by law, if lower) for the period
that such amounts were due. The fees and expenses of the accountant performing
any verification pursuant to this Section 8.7 shall be paid by the Auditing
Party;, if a determination is made that the amount paid to the Auditing Party
with respect to any calendar year was less than ninety five percent (95%) of the
amount properly due to the Auditing Party, the Audited Party shall promptly
reimburse the Auditing Party for the costs of such verification. Any accountant
which examines the books and records of the Audited Party pursuant to this
Section 8.7 shall sign a confidentiality agreement reasonably satisfactory to
the Audited Party.

8.9 Rate of Exchange for Non-U.S.D. Payments. All payments shall be made in U.S.
Dollars. With respect to any payments that may become payable hereunder based on
currencies other than U.S. Dollars, the rate of exchange to be used shall be the
average commercial rate of exchange for the last Business Day of each month
during the applicable quarter in which such payment obligation arose for the
conversion of local currency to United States Dollars as published by The Wall
Street Journal (or if it ceases to be published, a comparable publication to be
agreed upon by the Parties). If at any time legal restrictions in any country in
the Territory prevent the prompt remittance of any payments hereunder, the
paying Party shall have the right and option to make such payments by depositing
the amount thereof in local currency to the account of the payee Party in a bank
or depository in such country designated by the payee Party.

8.10 Taxes. In the event that laws or regulations require withholding of taxes
on behalf of a Party from any payment owed by the other Party hereunder, such
taxes will be deducted from such payment by the paying Party and will be
remitted by the paying Party on behalf of the paid Party to the appropriate tax
authority. The paying Party will furnish the paid Party with proof of payment of
such taxes as soon as practicable after such payment is made. In

 

25



--------------------------------------------------------------------------------

the event that documentation is necessary in order for the paid Party to secure
an exemption from or a reduction in any withholding of taxes, the paid Party
shall provide such documentation in a timely manner to the paying Party. The
Parties will reasonably cooperate in completing and filing documents required
under the provisions of any applicable tax laws or under any other applicable
law in connection with the making of any required tax payment or withholding
payment, or in connection with any claim to a refund of or credit for any such
payment.

9. CONFIDENTIALITY.

9.1 Status of Active Biotech IP and Chelsea IP. All Active Biotech IP shall
constitute the Confidential Information of Active Biotech. All Chelsea IP shall
constitute the Confidential Information of Chelsea. The Jointly-Owned IP shall
constitute the Confidential Information of both Parties.

9.2 Use of Confidential Information. During the Term and thereafter, each Party
shall use the other Party’s Confidential Information solely for the purposes
contemplated in this Agreement.

9.3 Disclosure of Confidential Information.

(a) During the Term and thereafter, neither Party shall directly or indirectly
publish, disseminate or otherwise disclose, deliver or make available to any
person outside its organization any of the other Party’s Confidential
Information. Each Party shall have the right to provide Confidential Information
received from the other Party to its employees, consultants and advisors, and
the employees, consultants and advisors of its Affiliates, who have a need to
know the Confidential Information and an obligation to maintain in confidence
the Confidential Information of the party that releases, exchanges or discloses
the Confidential Information (the “Disclosing Party”). For purposes of clarity,
notwithstanding anything to the contrary, each Party shall be entitled to make
disclosures of Jointly-Owned IP to Third Parties for purposes which are
authorized and contemplated by this Agreement.

(b) To the extent that a Party has been granted the right to sublicense under
the terms of this Agreement, each Party shall have the right to provide
Confidential Information received from the other Party to the employees,
consultants and advisors of its sublicensees and potential sublicensees who have
a need to know the Confidential Information and an obligation to maintain in
confidence the Confidential Information of the Disclosing Party.

(c) Each Party shall have the right to share with its investors the information
conveyed to such Party by the other Party under Sections 3.3 and 3.4 and Article
8 and information about the Development, Final Development, Manufacture and
Commercialization of the Product. In each case, such disclosure shall be under
an obligation to maintain in confidence such Confidential Information of the
other Party.

9.4 Release from Restrictions. Notwithstanding the provisions of Sections 9.2
and 9.3, a Party shall not be prevented from using or disclosing the
Confidential Information of the other Party which (a) was known or used by the
party that receives the Confidential Information (the “Receiving Party”) prior
to its date of disclosure to the Receiving Party; (b) either before or after its
date of disclosure to the Receiving Party, is lawfully disclosed to the
Receiving Party by

 

26



--------------------------------------------------------------------------------

a Third Party rightfully in possession of the Confidential Information, but only
to the extent of the rights obtained from such Third Party; (c) either before or
after the date of disclosure to the Receiving Party, becomes published or
otherwise publicly known through no fault or omission on the part of the
Receiving Party; (d) is independently developed by the Receiving Party without
any use of the Confidential Information of the Disclosing Party; or (e) is
reasonably necessary to comply with applicable government laws or regulations;
provided, that the Receiving Party provides written notice of such disclosure to
the Disclosing Party and takes all reasonable actions to avoid and/or minimize
the degree of such disclosure.

9.5 Disclosure of Financial and Other Terms. Except as required by applicable
laws, treaties, and regulations (including securities laws), the Parties agree
that the terms of this Agreement will be considered Confidential Information of
both Parties to which Section 9.3 applies. Notwithstanding the foregoing,
(a) either Party may disclose such terms as are required to be disclosed in its
publicly-filed financial statements or other public statements pursuant to
applicable laws, regulations, and stock exchange rules (e.g., the U.S.
Securities and Exchange Commission, Stockholmbörsen, or any other stock exchange
on which securities issued by either Party may be issued) or otherwise disclosed
pursuant to applicable law; provided, that (i) the terms of this Agreement shall
be redacted to the greatest extent reasonably possible and (ii) to the extent
practicable under the circumstances, such Party shall provide the other Party
with a copy of the proposed text of such statements or disclosure (including any
exhibits containing this Agreement) sufficiently in advance of the scheduled
release or publication thereof to afford such other Party a reasonable
opportunity to review and comment upon the proposed text (including redacted
versions of this Agreement), (b) either Party shall have the further right to
disclose the material financial terms of this Agreement under confidentiality
undertakings to any actual or potential acquirer, merger partner, or providers
of financing (whether in the form of debt, equity or otherwise) and their
advisors, (c) either Party shall have the right to disclose information
regarding the Development, Finalization, Manufacturing or Commercialization
status of a Product to the extent such disclosure is made under a
confidentiality undertaking to actual or prospective investors, or required by
applicable laws or stock exchange rules, and (d) either Party shall have the
right to disclose the material terms of this Agreement in private meetings with
actual or potential providers of financing (whether in the form of debt, equity
or otherwise). Neither Party shall make any other statement to the public
regarding the execution and/or any other aspect of the subject matter of this
Agreement, except: (x) where a Party reasonably believes disclosure is required
under applicable laws or ethical commercial practice, (y) for customary
discussions with current or prospective investors and analysts, and (z) either
Party may use the text of a statement previously approved by the other Party or
otherwise publicly disclosed in accordance with this Article 9.

9.6 Publicity. Promptly following the execution of this Agreement, the
attainment of each of the milestones set forth in Article 8.2 (including the
amounts of the milestones) and the First Commercial Sale of the Product, the
Parties shall issue a mutually agreed upon press release. Except for subsequent
disclosures of substantially similar information or disclosures required by law,
regulation or stock exchange requirements, neither Party shall have the right to
make any other public announcements with respect to this Agreement without the
prior written consent of the other Party, except as provided in Section 9.5. The
Parties agree that any announcement made in respect of this Agreement shall not
contain the other Party’s Confidential Information or, if disclosure of
Confidential Information is required by law or regulation, shall

 

27



--------------------------------------------------------------------------------

make reasonable efforts to minimize such disclosure and obtain confidential
treatment for any such information which is disclosed to a government agency, it
being understood that the other Party shall have the right, to the extent in
accordance with applicable law, to review such Party’s disclosures to government
agencies and require redaction of any information the other Party reasonably
deems inappropriate for disclosure, including without limitation, key financial
terms not previously disclosed as permitted hereunder. Subject to applicable law
and stock exchange requirements, each Party agrees to provide the other Party
with a copy of any public announcement as far in advance of its scheduled
release as reasonably practicable and such other Party shall have the right to
expeditiously review and recommend changes to any announcement regarding this
Agreement; provided, that such right of review and recommendation shall only
apply for the first time that specific information is disclosed and shall not
apply to the subsequent disclosure of substantially similar information that has
been previously disclosed.

10. INDEMNIFICATION.

10.1 Active Biotech Indemnification. Active Biotech shall indemnify, defend and
hold harmless Chelsea and its Indemnified Parties from and against any and all
liability, claims, damage, loss, or expense (including reasonable attorneys’
fees) resulting from any Third Party claims made or legal proceedings instituted
against Chelsea or any of its Indemnified Parties which arise out of or result
from (a) the [*] by [*], including any claims of [*]; (b) the [*] by or on
behalf of [*], including any claims of [*]; or (c) any actual or alleged breach
by Active Biotech of this Agreement, except, in each case, to the extent Chelsea
is obligated to indemnify and hold harmless Active Biotech and its Indemnified
Parties therefrom pursuant to Section 10.2. “Indemnified Parties” means, with
respect to a Party, such Party’s Affiliates, and its and their officers,
directors, shareholders, successors, assigns, agents, employees and insurers to
the extent the same become subject to a claim in such capacity.

10.2 Chelsea Indemnification. Chelsea shall indemnify, defend and hold harmless
Active Biotech and its Indemnified Parties from and against any and all
liability, claims, damage, loss, or expense (including reasonable attorneys’
fees) resulting from any Third Party claims made or legal proceedings instituted
against Active Biotech or any of its Indemnified Parties which arise out of or
result from (a) the [*] by or on behalf of Chelsea with respect to the Chelsea
Territory, including any claims of [*]; or (b) any actual or alleged breach by
Chelsea of this Agreement, except, in each case, to the extent Active Biotech is
obligated to indemnify and hold harmless Chelsea and its Indemnified Parties
therefrom pursuant to Section 10.1.

10.3 Limitation on Indemnification. Notwithstanding anything to the contrary set
forth elsewhere herein, neither Party shall be obligated to indemnify the other
Party for claims or liabilities to the extent arising from such other Party’s,
or its Affiliates’, Sublicensees’ or assigns’ negligence, intentional
misconduct, or breach of its duties, obligations, warranties or representations
set forth herein.

10.4 Procedure. The Party seeking indemnification shall provide the indemnifying
Party with written notice of any claim or action within ten (10) days of its
receipt thereof, and shall afford the indemnifying Party the right to control
the defense and settlement of such claim or action. The Party seeking
indemnification shall provide reasonable assistance to the indemnifying Party in
the defense of such claim or action. If the defendants in any such action

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

include both Parties, and the indemnified Party concludes that there may be
legal defenses available to it which are different from, additional to, or
inconsistent with, those available to the indemnifying Party, the indemnified
Party shall have the right to select separate counsel to participate in the
defense of such action on its behalf, and the indemnified Party shall bear the
cost and expense of such separate defense, unless and to the extent the Parties
otherwise agree or it is determined through arbitration hereunder that such
costs and expense are or were required to be indemnified by the indemnifying
Party and are or were required to be incurred separately due to such different,
additional, or inconsistent defenses. Should the indemnifying Party determine
not to defend such claim or action, the indemnified Party shall have the right
to maintain the defense of such claim or action and the indemnifying Party shall
provide reasonable assistance to it in the defense of such claim or action and
shall bear the reasonable cost and expense of such defense (including reasonable
attorneys’ fees). Neither Party shall settle any such claim or action in a way
that prejudices or adversely impacts the other Party without the prior approval
of such other Party (which approval shall not be unreasonably withheld).

10.5 Allocation. In the event a claim is based partially on an indemnified claim
described in this Article 10 and partially on a non-indemnified claim, or is
based partially on a claim described in Section 10.1 and partially on a claim
described in Section 10.2, any payments and reasonable attorney fees incurred in
connection with such claims are to be apportioned between the Parties in
accordance with the degree of cause attributable to each Party.

11. INSURANCE.

11.1 Without limiting either Party’s undertaking to defend, indemnify, and hold
the other Party harmless as set forth in Article 10, each Party shall obtain and
maintain, promptly following the development of the CTD, a Commercial General
Liability policy including coverage for Commercial General Liability claims and
coverage for products liability claims, in an amount and coverage reasonably
determined by the JDC on a country-by-country basis. The foregoing coverage
shall continue during the Term and, with respect to product liability claims,
for a period of five years after the Term.

12. REPRESENTATIONS AND WARRANTIES.

12.1 Representations. Each Party (the “Representing Party”) represents and
warrants to the other Party that, as of the Effective Date: (a) the Representing
Party is a corporation duly organized and in good standing under the laws of the
jurisdiction of its incorporation, and it has full power and authority and the
legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as it is contemplated to be conducted
by this Agreement; (b) the Representing Party has the full right, power and
authority to enter into this Agreement and to grant the rights and licenses
granted by it under this Agreement; (c) there are no existing or, to the
Representing Party’s knowledge, threatened actions, suits or claims pending with
respect to the subject matter of this Agreement or the Representing Party’s
right to enter into and perform its obligations under this Agreement; (d) the
Representing Party has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement; (e) this Agreement has been duly executed and delivered on
behalf of the Representing Party, and constitutes a legal, valid, binding
obligation, enforceable against it in accordance with the terms hereof, subject
to the general

 

29



--------------------------------------------------------------------------------

principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally; (f) all necessary
consents, approvals and authorizations of all regulatory and governmental
authorities and other persons required to be obtained by the Representing Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations under this Agreement have been obtained; (g) the
execution and delivery of this Agreement by the Representing Party and the
performance of the Representing Party’s obligations hereunder do not conflict
with, or constitute a default under, any of its contractual obligations; and
(h) the Representing Party has not been debarred under the Generic Drug
Enforcement Act of 1992 (21 U.S.C. §301 et seq.), is not under investigation for
debarment action, has not been disqualified as an investigator pursuant to 21
C.F.R. §312.70, does not have a disqualification hearing pending and is not
currently employing any person or entity that has been so debarred or
disqualified to perform any of the Representing Party’s obligations under this
Agreement.

12.2 Debarment Actions. The Representing Party shall promptly notify the other
Party if it is debarred or disqualified as described in Section 12.1(h) and
shall terminate any so debarred or disqualified individual’s or entity’s
participation in the performance of any of the Representing Party’s obligations
under this Agreement promptly upon the Representing Party’s awareness of such
debarment or disqualification.

12.3 IP Warranties. Each Party warrants that as of the Effective Date: (a) it
owns, or is exclusively licensed under, such Party’s IP; and (b) no claim has
been made against such Party alleging that such Party’s Patent Rights are
invalid or unenforceable or that the exploitation of such Party’s Patent Rights
or such Party’s Know-How infringes or misappropriates any intellectual property
right of any Third Party; and (c) it has not granted any Third Party any rights
in respect of the Product or that are otherwise inconsistent with the term of
this Agreement.

12.4 Limitation of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 12.1
THROUGH 12.3, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES
OF ANY KIND UNDER THIS AGREEMENT (INCLUDING WITH RESPECT TO ANY MATERIALS
PROVIDED UNDER THIS AGREEMENT), EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS, WHETHER ISSUED OR
PENDING.

 

30



--------------------------------------------------------------------------------

13. LIMITATION OF LIABILITY.

13.1 EXCEPT WITH RESPECT TO A BREACH OF ARTICLE 9 OR A PARTY’S LIABILITY
PURSUANT TO ARTICLE 10, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY OR ANY OTHER PERSON FOR INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE,
MULTIPLE OR OTHER INDIRECT DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS
OF USE DAMAGES, ARISING OUT OF THIS AGREEMENT, WHETHER BASED UPON WARRANTY,
CONTRACT, TORT, STATUTE, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES. The Parties agree
that the actual, direct costs incurred by a Party to perform Development, Phase
III Development, Finalization, Manufacturing or Commercialization obligations
hereunder that the other Party was obligated to perform but failed to perform
(subject to the right of such other Party to cure such breach and subject to the
provisions of Article 15 if the occurrence of such breach is disputed) shall be
deemed to be direct damages and not subject to this limitation.

14. TERM AND TERMINATION.

14.1 Term. Unless terminated earlier in accordance with Section 14.2, this
Agreement shall remain in force for the period commencing on the Effective Date
and shall continue until the expiration of the Royalty Term for all Products
(the “Term”).

14.2 Termination.

(a) Termination for Convenience. Either Party (the “Withdrawing Party”) may at
any time upon providing the other Party (the “Non-Withdrawing Party”) six
months’ written notice of the Withdrawing Party’s intent to terminate this
Agreement, and, upon the expiration of such six month period (or at such earlier
time as the Non-Withdrawing Party may designate), this Agreement shall
terminate. Upon giving the initial six months’ written notice, the Withdrawing
Party representatives to the JDC shall have no voting or decision making rights
with respect to the $1,000,000 initial amount referred to in Section 8.1.

(b) Breach.

(i) Upon any material breach of a material obligation of this Agreement by a
Party (the “Breaching Party”), the other Party (the “Non-Breaching Party”) may,
by providing 60 days’ prior written notice to the Breaching Party, terminate
this Agreement, which notice shall identify the material breach, the intent to
so terminate and the actions or conduct that it considers would be an acceptable
cure of such breach. The Breaching Party shall have a period of 60 days after
such written notice is provided to cure such breach (the “Initial Cure Period”).
If the material breach is not cured within such 60 days, the Non-Breaching Party
may terminate this Agreement upon 20 days written notice; provided, that if the
Breaching Party disputes such material breach as provided in subsection
(ii) below, such termination shall be effective only as provided in such
subsection (ii). Such termination shall apply solely with respect to the Product
if such breach related solely to the Product, and shall otherwise apply to this
Agreement in its entirety.

 

31



--------------------------------------------------------------------------------

(ii) If the Non-Breaching Party gives notice of material breach under this
Section 14.2(b) and the Breaching Party disputes whether there is a material
breach, then the issue of whether the Non-Breaching Party may properly terminate
this Agreement on expiration of such Initial Cure Period shall be resolved in
accordance with Article 15, the Parties shall cooperate to allow such
determination to be made within 75 days after a Party requests such
determination (or as promptly thereafter as possible) and the Agreement shall
not terminate except as provided in this Section 14.2(b)(ii). If, as a result of
such dispute resolution process, it is determined that the Breaching Party
committed a material breach and the Breaching Party does not cure such breach
within 60 days after the date of the arbitration award (the “Additional Cure
Period”), then such termination shall be effective upon the expiration of the
Additional Cure Period. If the Parties dispute whether such breach was so cured,
either Party alone may request the same arbitration tribunal to determine
whether it was so cured and the Parties shall cooperate to allow such
determination to be made within 30 days after a Party requests such
determination. Such dispute resolution proceeding does not suspend either
Party’s obligations hereunder and each Party shall use reasonable efforts to
mitigate all damages. If, as a result of such dispute resolution proceeding, it
is determined that the Breaching Party did not commit a material breach (or that
such breach was cured within the permitted time period or, subject to the right
to recover damages as provided in Article 15, the Additional Cure Period), then
no termination shall be effective and this Agreement shall remain in effect as
it was prior to such notice by the Non-Breaching Party.

14.3 Effects of Expiration or Termination.

(a) Upon termination of this Agreement in its entirety (in which case the
Product is considered to be terminated) or with respect to the Product pursuant
to Sections 14.2(a) or (b):

(i) the licenses granted by the Non-Continuing Party to the Continuing Party
with respect to the terminated Product shall remain in effect after such
termination on a sublicenseable (provided that such sublicensees comply with the
relevant provisions of this Agreement) basis and shall be converted to exclusive
licenses to (A) Develop, conduct Phase III Development, Finalize and
Commercialize the terminated Product anywhere in the world, and (B) Manufacture
the terminated Product anywhere in the world;

(ii) the Non-Continuing Party, with respect to the terminated Product, (A) shall
pay its share of any costs to conduct clinical trials that have commenced prior
to the date of termination; (B) shall, at the Non-Continuing Party’s expense,
submit letter(s) or application(s) to the relevant Regulatory Authorities and
take such other actions to transfer ownership of the Regulatory Filings and
Regulatory Approvals in each country in the Territory to the Continuing Party
within 30 days

 

32



--------------------------------------------------------------------------------

after receipt of the required documentation from the Continuing Party for
inclusion in such letter(s) or application(s) (provided, that, if, at the time
of termination, any clinical trials are being conducted by the Non-Continuing
Party, such transfer may be delayed, in the Continuing Party’s reasonable
discretion, to permit the Non-Continuing Party to complete such clinical trials,
and the Non-Continuing Party shall complete such trials at the Continuing
Party’s expense); (C) shall, at the Non-Continuing Party’s expense, immediately
assign to the Continuing Party, all of its right, title and interest in and to
all clinical, technical and other relevant reports, records, data and other
tangible Information specifically relating to the terminated Product (provided
that the Non-Continuing Party may retain one copy of such Information in its
archives solely to verify its compliance with its continuing obligations of
confidentiality under this Agreement); (D) shall, at the Non-Continuing Party’s
expense, take appropriate steps with the relevant Regulatory Authorities to
effect such assignments (to the extent permitted under applicable law);
(E) shall, at the Non-Continuing Party’s expense, deliver to the Continuing
Party one copy of each physical embodiment of the items in clauses (A) and
(B) in a mutually agreeable format promptly but in no event more than 30 days
after termination; (F) hereby grants to the Continuing Party, subject to such
termination, a royalty-bearing license, with the right to grant sublicenses, to
use the foregoing to Develop, Manufacture, Finalize and Commercialize the
terminated Product anywhere in the world; (G) shall, at the Non-Continuing
Party’s expense, (1) assign to the Continuing Party, promptly after such
termination but in any event no later than 30 days after such termination, all
of its right, title and interest in and to the Product Trademarks for the
terminated Product and all goodwill therein; and (2) assist the Continuing Party
in taking appropriate steps with the relevant governmental authorities to effect
such assignment; (H) the provisions of Sections 7.2, 7.3, 7.5, 7.6, 7.7 and 7.8
shall apply; provided, that the rights granted to a Party in its role as the
Non-Owning Party thereunder shall apply only if the Non-Owning Party is the
Continuing Party;

(iii) the Non-Continuing Party shall assign to the Continuing Party any
then-current Commercialization agreements with Third Parties (except as
otherwise mutually agreed by the Parties), the Continuing Party’s Territory
shall be expanded to include all countries of the world, and the Continuing
Party shall pay to the Non-Continuing Party, based on the date on which the
Agreement is so terminated, royalties equal to the applicable percentage set
forth in the following table of the worldwide Net Sales of the Product in each
calendar quarter:

 

Date of Termination:

   Royalty Rate  

After [*]

   [* ]%

After [*]

   [* ]%

After [*]

   [* ]%

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

Such payments shall be paid within 45 days after the end of each calendar
quarter, and Sections 8.4 through 8.8 shall apply mutatis mutandis to such
payments and for as long as each terminated Product is being Developed,
Manufactured, Finalized or Commercialized;

(iv) the Parties shall in good faith draft and execute an agreement reflecting
the terms of this Section 14.3(a) and, to the extent applicable,
Section 14.3(b); and

(v) the Continuing Party shall be solely responsible for any milestones,
royalties and other payments payable to Third Parties following termination in
consideration of a license(s) under such Third Party intellectual property
rights in respect of the Development, Finalization or Commercialization of the
terminated Product, regardless of whether such payments are to be made with
respect to intellectual property rights licensed (i) to the Continuing Party,
other than as described in the following clauses (ii) and (iii); (ii) to the
Non-Continuing Party and sublicensed to the Continuing Party hereunder,
provided, that the Non-Continuing Party has provided a copy of the relevant
Third Party license agreement to the Continuing Party; or (iii) to both Parties.
If the Continuing Party wishes to discontinue making such payments pursuant to
clauses (ii) or (iii), the Continuing Party shall provide written notice thereof
to the Non-Continuing Party and the Continuing Party shall thereafter not be
required to make such payments nor shall the Continuing Party be licensed under
the relevant Third Party intellectual property rights.

(b) Upon termination or expiration of this Agreement in its entirety for any
reason, in addition to the provisions of Section 14.3(a):

(i) each Receiving Party shall (A) promptly return to the Disclosing Party all
materials and records in its possession or control containing Confidential
Information of the Disclosing Party or, at the election of the Receiving Party,
destroy such Confidential Information of the Disclosing Party, and (B) destroy:
(1) any notes, reports or other documents prepared by the Receiving Party which
contain Confidential Information of the Disclosing Party; and (2) any
Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party; provided, that (3) each Party may retain the
Confidential Information of the other Party to the extent necessary to exercise
its rights which survive termination or expiration, and (4) the Receiving Party
may retain one (1) copy of the Disclosing Party’s Confidential Information in
its archives solely to verify its compliance with its continuing obligations of
confidentiality under this Agreement;

(ii) the provisions of Sections 4.5, 7.2(c), 8.6, 8.7, 12.4, 14.3 and 14.4, and
Articles 9, 10, 11, 13, 15 and 16 shall survive in accordance with their terms
and, to the extent required to give effect to such sections, the provisions of
Article 1 shall survive.

 

34



--------------------------------------------------------------------------------

14.4 Non-Exclusive Remedy. Termination of this Agreement in whole or in part
shall be in addition to, and shall not prejudice, the Parties’ remedies at law
or in equity, including, without limitation, the Parties’ ability to seek legal
damages and/or equitable relief with respect to any breach of this Agreement,
regardless of whether or not such breach was the reason for the termination.
Upon termination or expiration of this Agreement in whole or in part for any
reason, in addition to the provisions of Section 14.3, neither Party will be
released from any obligations that accrued prior to the effective date of
expiration or termination.

14.5 For the purposes of this Article 14, the “Non-Continuing Party” means the
Withdrawing Party or the Breaching Party, as the case may be, and the
“Continuing Party” shall mean the Non-Withdrawing Party or the Non-Breaching
Party, as the case may be.

15. DISPUTE RESOLUTION.

15.1 JDC Resolution Procedure. The JDC shall attempt in good faith to resolve
any dispute between the Parties arising out of or relating to the execution,
interpretation and performance of this Agreement (including the validity, scope
and enforceability of this provision). The JDC shall meet within 14 days after
delivery of the notice of dispute from a Committee or any Party and shall
attempt in good faith to resolve the dispute. If the dispute has not been so
resolved, either Party may present a notice of dispute to the Executive Officers
of the Parties.

15.2 Negotiation Between Officers. Within 15 days after delivery of the notice
of dispute pursuant to Section 15.1, the Executive Officers of the Parties shall
meet or converse by telephone at a mutually acceptable time and place, and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
dispute. All reasonable requests for information made by one Party to the other
will be honored. All negotiations pursuant to this clause are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence. If the Executive Officers do not resolve the
dispute within 30 days after the initial delivery of the notice pursuant to
Section 15.1 (or such lesser or longer period as they may agree is a useful
period for their discussions), then (a) to the extent such dispute relates to
Final Development for the Active Biotech Territory or Commercialization in the
Active Biotech Territory or Manufacturing, then Active Biotech shall have the
final authority to resolve such dispute in its reasonable discretion, (b) to the
extent such dispute relates to Final Development for the Chelsea Territory or
Commercialization in the Chelsea Territory, then Chelsea shall have the final
authority to resolve such dispute in its reasonable discretion. Disputes in
respect to the matters expressly delegated to the JDC shall not be subject to
arbitration under Section 15.3 below.

15.3 Arbitration.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, which has not been
resolved pursuant to Sections 15.1 or 15.2 shall be finally settled by binding
arbitration conducted in the English language in London, England under the
commercial arbitration rules of the London Court of International

 

35



--------------------------------------------------------------------------------

Arbitration. Each Party shall appoint an arbitrator and the two (2) arbitrators
so appointed shall jointly appoint a third arbitrator; provided, that if they
cannot agree (or if one Party refuses to appoint an arbitrator) within 30 days
after the initiation of the arbitration, then such unappointed arbitrator(s)
shall be appointed by the President of the London Court of International
Arbitration. Disputes about arbitration procedure shall be resolved by the
arbitrators or failing agreement, by the London Court of International
Arbitration in London, England. The arbitrators may proceed to an award
notwithstanding the failure of the other Party to participate in the
proceedings. Discovery shall be limited to mutual exchange of documents relevant
to the dispute, controversy or claim; depositions shall not be permitted unless
agreed to by both Parties.

(b) The arbitrators shall be authorized to grant interim relief, including to
prevent the destruction of goods or documents involved in the dispute, protect
trade secrets and provide for security for a prospective monetary award. The
limitations on liability set out in Article 13 shall apply to an award of the
arbitrators. Specifically, but without limitation, under no circumstances shall
the arbitrators be authorized to award punitive or multiple damages. Any
purported award of punitive or multiple damages or of other damages not
permitted under Article 13 shall be beyond the arbitrators’ authority, void, and
unenforceable.

(c) If the dispute subject to such arbitration proceeding arises under
Section 14.2(b)(ii), the arbitral tribunal shall be directed to first determine
whether the applicable Party is entitled to terminate under Section 14.2(b). The
arbitral tribunal’s decision on such issue shall be the arbitration award
referred to in Section 14.2(b)(ii) for the purpose of commencing the Breaching
Party’s final right to cure during the Additional Cure Period. The same tribunal
shall then continue such proceeding for the purpose of determining all damages
and other remedies, including a monetary amount to compensate the Non-Breaching
Party for all damages and other losses incurred or suffered as a result of a
material breach and any failure to cure such breach while dispute resolution
proceeding is pending and the Additional Cure Period (subject to the limitations
of Article 13).

(d) The prevailing Party shall be entitled to an award of reasonable attorney
fees incurred in connection with the arbitration in such amount as may be
determined by the arbitrators. The award of the arbitrators shall be the sole
and exclusive remedy of the Parties and shall be enforceable in any court of
competent jurisdiction, subject only to revocation on grounds of fraud or clear
bias on the part of the arbitrators. Notwithstanding anything contained in this
Article 15 to the contrary, each Party shall have the right to institute
judicial proceedings against the other Party or anyone acting by, through or
under such other Party, in order to enforce the instituting Party’s rights
hereunder through reformation of contract, specific performance, injunction or
similar equitable relief.

16. MISCELLANEOUS.

16.1 Notice.

(a) All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile (with confirmation

 

36



--------------------------------------------------------------------------------

received of the recipient’s number, followed by prompt confirmation by telephone
of receipt of such communication or prompt delivery of a copy of such
communication by hand delivery, mail or overnight delivery as provided herein),
hand delivered by messenger or courier service, or mailed by registered or
certified mail (postage prepaid), return receipt requested, or delivered by
reputable international air courier delivery service, addressed to:

 

If to Active Biotech:      Active Biotech AB      Scheelevägen 22      SE-220 07
Lund      Sweden      Attn: President & CEO      Fax: +46 46 19 20 50 with a
copy to:      Wiggin and Dana LLP      400 Atlantic Street      Stamford, CT
06911      USA      Attn: James F. Farrington, Jr.      Fax: +1 203 363 7676 If
to Chelsea:      Chelsea Therapeutics, Inc.      13950 Ballantyne Corporate
Place      Suite 325      Charlotte, NC 28277      Attn: President and CEO     
Fax: +1 704 752 1479 with a copy to:      Wyrick, Robbins, Yates and Ponton LLP
     The Summit      4101 Lake Boone Trail      Suite 300      Raleigh, NC 27607
     Attn: Daniel S. Porper      Fax: +1 919 781 4865

(b) Each such notice shall be deemed delivered (i) on the date delivered if by
personal or overnight delivery, (ii) on the date confirmation of a facsimile
transmission is received, (iii) on the date upon which the return receipt is
signed or delivery is refused or the notice is designated by the postal
authorities as not deliverable, as the case may be, if mailed, or (iv) four
(4) calendar days after delivery to the applicable air courier.

(c) Either Party may from time to time to change its address upon written notice
to the other Party in accordance with this Section 16.1.

16.2 Force Majeure. No failure or omission by a Party in the performance of any
obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if

 

37



--------------------------------------------------------------------------------

the same shall arise from any cause or causes beyond the reasonable control of
such Party, which may include, but are not limited to, the following: acts of
God; acts or omissions of any government; any rules, regulations or orders
issued by any governmental authority or by any officer, department, agency or
instrumentality thereof; fire; flood; storm; earthquake; accident; war;
rebellion; insurrection; riot; and invasion; and provided that such failure or
omission resulting from one of the foregoing causes is cured as soon as is
practicable after its occurrence.

16.3 Assignment; Binding Effect.

(a) Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either Party without the prior written consent of the other Party,
except to a single Third Party that acquires, by merger, sale of assets or
otherwise, all or substantially all of the business of the assigning Party to
which the subject matter of this Agreement relates. Notwithstanding the
foregoing, each Party shall have the right to assign this Agreement, in whole or
in part, to an Affiliate of such Party without the prior written consent of the
other Party, provided that such Party guarantees the performance of such
Affiliate of its obligations hereunder. Any assignment not in accordance with
the foregoing shall be void.

(b) Each Party agrees that, notwithstanding any provisions of this Agreement to
the contrary, in the event that this Agreement is assigned by either Party in
connection with the sale or transfer of all or substantially all of the business
and assets of such Party to which the subject matter of this Agreement pertains,
such assignment shall not provide the non-assigning Party with rights or access
to intellectual property or technology of the acquirer of such Party.

16.4 Modifications; Waivers. No change, modification, extension, termination or
waiver of any obligation, term or provision contained herein shall be valid or
enforceable unless same is reduced to writing and signed by a duly authorized
representative of each of the Parties to be bound thereby. No waiver of any
right in any one instance shall constitute a waiver of that right or of any
other right in other instances under this Agreement.

16.5 Entire Agreement. This Agreement, the Schedules attached hereto, and any
supply agreement between the Parties (if and when executed), contain every
obligation and understanding between the Parties relating to the subject matter
hereof and supersedes all prior discussions, negotiations and agreements, if
any, between them relating to the subject matter hereof, and neither of the
Parties shall be bound by any conditions, definitions, understandings,
warranties or representations other than as expressly provided or referred to
herein.

16.6 Severability. If, under applicable law or regulation, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement
(“Severed Clause”), it is mutually agreed that this Agreement shall endure
except for the Severed Clause. The Parties shall consult and use their best
efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.

16.7 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to affect the
interpretation of any provision of this Agreement.

 

38



--------------------------------------------------------------------------------

16.8 Relationship of Parties. This Agreement shall not constitute or be
construed as creating a partnership, employer-employee or joint venture
relationship between the Parties, and neither Party shall be liable for any
debts or obligations of the other Party. Neither Party shall have any power to
enter into any contracts or commitments in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.

16.9 Construction. Each Party acknowledges that it has been advised by counsel
during the course of negotiation of this Agreement and, therefore, that this
Agreement shall be interpreted without regard to any presumption or rule
requiring construction against the Party causing this Agreement to be drafted.
Except where the context otherwise requires, wherever used, the use of any
gender will be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document refer to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference to any laws refer to such laws
as from time to time enacted, repealed or amended, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, refer to this Agreement
in its entirety and not to any particular provision hereof, and (d) all
references herein to Sections and Exhibits, unless otherwise specifically
provided, refer to the Sections and Exhibits of this Agreement.

16.10 Governing Law. This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the State of New York, without
reference to the choice of law principles thereof.

16.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
Effective Date.

 

CHELSEA THERAPEUTICS

By:

 

/s/  Simon Pedder

Name:

 

Simon Pedder, Ph.D.

Title:

 

President and Chief Executive Officer

ACTIVE BIOTECH AB

By:

 

/s/  Sven Andreasson

Name:

 

Sven Andreasson

Title:

 

President and Chief Executive Officer

 

40



--------------------------------------------------------------------------------

SCHEDULE 1.3

ACTIVE PATENTS

Patent case No: [*]

 

Country    Application No   EPO    [*]      [*]   Sweden    [*]   USA    [*]  
   [*]  

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

41



--------------------------------------------------------------------------------

SCHEDULE 3.1(b)

PRELIMINARY DEVELOPMENT PLAN

To be added at the first JDC meeting.

 

42



--------------------------------------------------------------------------------

Schedule 4.1

REQUIREMENTS TO MAINTAIN SALES TERRITORY

Prior to receipt of Regulatory Approval of the relevant Product in any country
in the Selling Party’s Territory, the Selling Party shall have established a [*]
system, including [*].

Prior to receipt of Regulatory Approval of the relevant Product in a country in
the Selling Party’s Territory, the Selling Party shall have established or made
firm commitments to acquire by contract [*] for the [*] in such country,
including [*].

Upon completion of enrollment of any Phase III clinical trial for the relevant
Product in any country in the Territory, the Selling Party shall have hired [*]
and shall have hired sufficient other personnel to perform all [*].

The Selling Party shall possess such other [*] as shall be appropriately
dimensioned for the [*] in each such country for the approved indications of the
Product and shall be appropriately targeted for the [*] for that relevant [*]
and shall consist of at least such types, qualities and quantities of resources
as would be reasonably and customarily deployed by a specialty pharmaceutical
company under similar circumstances.

 

--------------------------------------------------------------------------------

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

43